Exhibit21.1 SUBSIDIARIES OF IGNITE RESTAURANT GROUP,INC. BHTT Entertainment,Inc. TX Brick House Development,LLC DE Crab Addison,Inc. TX Ignite Restaurants-New Jersey,Inc. NJ Ignite Restaurant Group-RSC LLC DE Ignite Imagination, LLC TX JCS Development,LLC DE JCS Monmouth Mall-NJ,LLC DE Joe’s Crab Shack-Abingdon MD, Inc. MD Joe’s Crab Shack-Alabama Private Club,Inc. AL Joe’s Crab Shack-Anne Arundel MD,Inc. MD Joe’s Crab Shack-Hunt Valley MD,Inc. MD Joe’s Crab Shack-Kansas,Inc. KS Joe’s Crab Shack-Maryland,Inc. MD Joe’s Crab Shack-Redondo Beach,Inc. CA Joe’s Crab Shack-San DiegoInc. CA
